DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2012/0327202 (Nagamachi) in view of U.S. Patent Appl. Pub. No. 2016/0292662 (Kobayashi et al.), and further in view of U.S. Patent Appl. Pub. No. 2020/0134590 (Glaser et al. – hereinafter Glaser).

Referring to claim 1, Nagamachi discloses an identification or assistance in identification system for identifying or assisting in identifying a product or a set of products of a user, said identification or assistance in identification system comprising: 
a counter for receiving said product or set of products; [See paragraph 0018, Fig. 1] 
a plurality of image acquisition devices pointing towards the counter so as to acquire images of said product or set of products at different viewing angles; [See paragraphs 0019, 0020] 
a display screen; and [See paragraph 0017 and Fig. 1] 
a control device configured: to acquire images of said product or set of products by using said image acquisition devices. [See paragraphs 0019, 0020] 
Nagamachi does not explicitly disclose the limitations: 
a lighting system for lighting the counter; 
the identification or assistance in identification system being wherein said system further comprises: 
a first database storing user account data, each user account comprising: 
an identifier of a user; 
a credit or debit balance value; 
an identifier device enabling the user to be identified; and 
a control device configured: 
to acquire an identifier of the user; 
to determine whether the acquired identifier of the user corresponds to the identifier of the user of a stored user account; 
to acquire images of said product or set of products by using said image acquisition devices; and 
to associate the acquired images with the identifier of the user in a second database. 
Kobayashi teaches a system with the limitation: a lighting system for lighting the counter. [See paragraphs 0021, 0022, 0025]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Nagamachi to have incorporated a lighting feature as Kobayashi with the motivation of providing adequate lightning to a POS terminal during a checkout process. [See Kobayashi paragraphs 0012, 0021]
In addition, Glaser teaches a system with the limitations: 
the identification or assistance in identification system being wherein said system further comprises: 
a first database storing user account data, each user account comprising: [See paragraphs 0088, 0092]
an identifier of a user; [See paragraphs 0092, 0093, 0095, 0098]
a credit or debit balance value; [See paragraph 0088] 
an identifier device enabling the user to be identified; and [See paragraphs 0092, 0100]
a control device configured: 
to acquire an identifier of the user; [See paragraphs 0046, 0092, 0100]
to determine whether the acquired identifier of the user corresponds to the identifier of the user of a stored user account; and [See paragraphs 0046, 0089] 
to associate the acquired images with the identifier of the user in a second database. [See paragraphs 0062, 0066] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Nagamachi and Kobayachi to have incorporated a commerce checkout process as Glaser with the motivation of processing a commerce transaction associated with a user checkout account. [See Glaser paragraphs 0021-0023]

Referring to claim 2, the combination of Nagamachi, Kobayachi and Glaser discloses an identification or assistance in identification system according to claim 1, wherein the system includes a third database containing datasets referred to as orders, each dataset comprising the identifier of the user and a value corresponding to the sale price of said product or set of products. [See Glaser paragraphs 0024, 0080] 

Referring to claim 3, the combination of Nagamachi, Kobayachi and Glaser discloses an identification or assistance in identification system according to claim 1, wherein each user account contains user rights information for indicating whether or not the user associated with the user account is authorized to use said identification or assistance in identification system; and the control device is configured, after determining the user account that corresponds to the acquired user identifier, to authorize or to refuse the use of the system as a function of the user rights information associated with said user account. [See Glaser paragraphs 0030, 0141-0143, 0145] 

Referring to claim 9, the combination of Nagamachi, Kobayashi and Glaser discloses an identification or assistance in identification system according to claim 1, wherein at least one of the image acquisition devices serves to deliver a video stream, the system being characterized in that, in order to perform the step of acquiring images, the control device is configured to extract an image from said video stream acquired by one of the image acquisition devices. [See paragraphs 0031-0036]

Referring to claim 10, the combination of Nagamachi, Kobayashi and Glaser discloses an identification or assistance in identification system according to claim 1, wherein each image acquisition device comprises a CCD sensor, and the control device is configured to detect ambient brightness and to adjust the sensitivity of the CCD sensors as a function of the measured ambient brightness. [See paragraphs 0031-0036]

Referring to claim 11, the combination of Nagamachi, Kobayashi and Glaser discloses an identification or assistance in identification system according to claim 1, wherein the lighting system comprises lighting devices and a light diffusion device. [See Kobayachi paragraphs 0021, 0022, 0025, 0067-0070]

Referring to claim 12, the combination of Nagamachi, Kobayashi and Glaser discloses an identification or assistance in identification system according to claim 11, wherein the light diffusion device presents a face facing towards the counter, which face is curved. [See Kobayashi paragraphs 0067-0070] 

Referring to claim 13, the combination of Nagamachi, Kobayashi and Glaser discloses an identification or assistance in identification system according to claim 1, wherein the counter is made as a single piece and presents, beside the back face, a raised edge limiting any risk of infiltration into the station. [See Kobayashi paragraphs 0017-0019, 0022, 0025, 0036, Figs. 1, 2, 6 & 7]

Referring to claim 14, the combination of Nagamachi, Kobayashi and Glaser discloses an identification or assistance in identification system according to claim 1, wherein the station includes a chamber housing the lighting system, and said chamber extends above and is spaced apart from the counter, said chamber presenting a front portion of width that is greater than the width of the counter. [See Kobayashi paragraphs 0022, 0025, 0036, Figs. 2, 6 & 7]

Referring to claim 15, the combination of Nagamachi, Kobayashi and Glaser discloses an identification or assistance in identification system according to claim 1, wherein the control device is also configured, after the identifier has been associated with the acquired images, to control a device for authorizing exit or for issuing an indication so as to allow or invite the user to take away the product or the set of products. [See Glaser paragraphs 0030, 0141-0143, 0145] 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamachi in view of Kobayashi and Glaser, as applied to claim 1 above, and further in view of U.S. Patent Appl. Pub. No. 2015/0194025 (Tsunoda).

Referring to claim 4, the combination of Nagamachi, Kobayashi and Glaser discloses an identification or assistance in identification system according to claim 1, wherein at least one of the image acquisition devices serves to provide a video stream, and the control device is configured: to detect said product or set of products being placed on the counter. [See Nagamachi paragraphs 0017, 0019, 0031]
The combination does not explicitly disclose the limitation: a control device configured to display on the screen the video of the product or the set of products present on the counter, together with information defined as a function of the position of the product or the set of products relative to the counter to indicate whether the product or the set of products is positioned correctly. 
Tsunoda teaches a system with the limitation: a control device configured to display on the screen the video of the product or the set of products present on the counter, together with information defined as a function of the position of the product or the set of products relative to the counter to indicate whether the product or the set of products is positioned correctly. [See paragraphs 0079-0086]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Nagamachi, Kobayachi and Glaser to have incorporated a checkout process as Glaser with the motivation of accurately determining one or more items involved in a checkout process. [See Tsunoda paragraphs 0079-0086]

Referring to claim 5, the combination of Nagamachi, Kobayashi, Glaser and Tsunoda discloses an identification or assistance in identification system according to claim 4, wherein the control device is configured, on the basis of the images of the video stream and as a function of at least one predefined rule, to determine whether the product or the set of products is or is not correctly positioned relative to the counter. [See Tsunoda paragraphs 0079-0093]

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamachi, Kobayashi, Glaser and Tsunoda, as applied to claim 5 above, and further in view of U.S. Patent Appl. Pub. No. 2018/0232796 (Glaser et al. – hereinafter Glaser II).

Referring to claim 6, the combination of Nagamachi, Kobayashi, Glaser and Tsunoda discloses an identification or assistance in identification system according to claim 5 above. The combination does not explicitly disclose the limitation: wherein the control device is configured to authorize or to refuse the acquisition of the user identifier by means of the identification device as a function of the positioning state of said product or set of products relative to the counter.
Glaser II teaches a system with the limitation: wherein the control device is configured to authorize or to refuse the acquisition of the user identifier by means of the identification device as a function of the positioning state of said product or set of products relative to the counter. [See paragraphs 0140, 0141, 0192-0195]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Nagamachi, Kobayashi, Glaser and Tsunoda to have incorporated a checkout process as Glaser II with the motivation of accurately determining one or more items involved in a checkout process. [See Glaser II paragraphs 0192-0195]

Referring to claim 7, the combination of Nagamachi, Kobayashi, Glaser, Tsunoda and Glaser II discloses an identification or assistance in identification system according to claim 6, wherein the control device is configured to trigger the acquisition of images of said product or set of products as a function of characteristics of the acquired user identifier. [See Glaser II paragraphs 0140, 0141, 0192-0195] 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687